


SHARE EXCHANGE AGREEMENT




AGREEMENT dated as of January 12, 2009 by and among Econometrics Inc., a
Delaware corporation (“Econometrics”) and Wang Shuxiang, Zhen Yilin, Yang An,
and Kong Ruifen (collectively, the “Shareholders”).




WHEREAS, the Shareholders own all of the issued and outstanding capital stock of
Tibet Medicine, Inc., a Delaware corporation (“Tibet Medicine”); and




WHEREAS, Tibet Medicine is the registered owner of the registered capital of
Beijing Tibet Health Consulting Co., Ltd.  (“Tibet Health Consulting”), a Wholly
Foreign Owned Entity organized under the laws of the People’s Republic of China;
and




WHEREAS, Tibet Health Consulting has control over the business of Leling
Jinzanghuang Biotech Co. Ltd., a limited liability company organized under the
laws of The People’s Republic of China (“Jinzanghuang”), the relationship
between them being generally identified as “entrusted management”; and




WHEREAS, the Shareholders desire to transfer the capital stock of Tibet Medicine
to Econometrics, and Econometrics desires to acquire said shares.




NOW, THEREFORE, it is agreed:




1.

Definitions.  As used herein, the following terms shall have the meanings set
forth below:




a.

“Applicable Law” means any domestic or foreign law, statute, regulation, rule,
policy, guideline or ordinance applicable to the businesses or corporate
existence of Econometrics, Tibet Medicine, Tibet Health Consulting or
Jinzanghuang.  




b.

“GAAP” means generally accepted accounting principles in the United States of
America as promulgated by the American Institute of Certified Public Accountants
and the Financial Accounting Standards Board or any successor institutes
concerning the treatment of any accounting matter.




c.

“Lien” means, with respect to any property or asset, any mortgage, Lien, pledge,
charge, security interest, claim, encumbrance, royalty interest, any other
adverse claim of any kind in respect of such property or asset, or any other
restrictions or limitations of any nature whatsoever.




d.

“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means:




(i)    any income, alternative or add-on minimum tax, gross receipts tax, sales
tax,  use tax, ad valorem tax, transfer tax, franchise tax, profits tax, license
tax,   withholding tax, payroll tax, employment tax, excise tax, severance tax,





1




stamp tax, occupation tax, property tax, environmental or windfall profit tax,
custom, duty or other tax, impost, levy, governmental fee or other like
assessment or charge of any kind whatsoever together with any interest or any
penalty, addition to tax or additional amount imposed with respect thereto by
any governmental or Tax authority responsible for the imposition of any such tax
(domestic or foreign), and




(ii)  any liability for the payment of any amounts of the type described in
clause (i) above as a result of being a member of an affiliated, consolidated,
combined or unitary group for any Taxable period, and




(iii)  any liability for the payment of any amounts of the type described in
clauses   (i) or (ii) above as a result of any express or implied obligation to
indemnify any other person.




e.

“Tax Return” means any return, declaration, form, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.




2.

Share Exchange.  




a.

On the Closing Date (defined herein), the Shareholders shall transfer and assign
to Econometrics all of the issued and outstanding capital stock of Tibet
Medicine.  The Shareholders represent and warrant that upon delivery to
Econometrics of certificates for said shares, duly endorsed for transfer, all
right, title and interest in said shares will be transferred to Econometrics
free of Liens, claims and encumbrances.




b.

On the Closing Date, Econometrics shall deliver certificates for a total of
36,401,462 shares of its common stock (the “Exchange Shares”) as follows:




·

36,250,462 shares to Wang Shuxiang or his assignees;

·

50,500 shares to Zhen Yilin or his assignees

·

50,500 shares  to Yang An or his assignees; and

·

50,000 shares to Kong Ruifen or his assignees.             

Econometrics warrants that the Exchange Shares, when so issued, will be duly
authorized, fully paid and non-assessable.




c.

 The parties intend that the exchange of shares described above shall qualify as
a tax-free exchange under Section 351 of the United States Internal Revenue
Code.  The parties further intend that the issuance of the common stock by
Econometrics to the Shareholders shall be exempt from the provisions of Section
5 of the Securities Act of 1933 pursuant to Section 4(2) of said Act.  




3.

Closing.  The Closing of the transactions contemplated by this Agreement
("Closing") shall take place at the offices of Robert Brantl, counsel for
Econometrics, simultaneously with the execution of this Agreement (the “Closing
Date”).





2










4.

Warranties and Representations of the Shareholders.   In order to induce
Econometrics to enter into this Agreement and to complete the transaction
contemplated hereby, the Shareholders, jointly and severally, warrant and
represent to Econometrics that:




a.

Organization and Standing – Tibet Medicine .  Tibet Medicine is a corporation
duly organized, validly existing and in good standing under the laws of the
Delaware and has full power and authority to carry on its business as now
conducted. The copies of the Certificate of Incorporation and Bylaws of  Tibet
Medicine previously delivered to Econometrics are true and complete as of the
date hereof.  




b.

Capitalization – Tibet Medicine .  Tibet Medicine’ entire authorized capital
stock consists of ten million (10,000,000) shares of common stock, $.0001 par
value, of which 3,465 shares are issued and outstanding.  There are no other
voting or equity securities authorized or issued, nor any authorized or issued
securities convertible into equity securities, and no outstanding subscriptions,
warrants, calls, options, rights, commitments or agreements by which Tibet
Medicine or the Shareholders are bound, calling for the issuance of any
additional equity securities of Tibet Medicine.  All of the outstanding shares
of Tibet Medicine have been duly authorized and validly issued and are fully
paid and non-assessable and were not issued in violation of any preemptive
rights or any Applicable Law.  




c.

Ownership of Tibet Medicine Shares. The Shareholders are the sole owners of the
outstanding shares of Tibet Medicine common stock.  By the transfer of the
shares of Tibet Medicine common stock to Econometrics pursuant to this
Agreement, Econometrics will acquire good and marketable title to 100% of the
capital stock of Tibet Medicine, free and clear of all Liens, encumbrances and
restrictions of any nature whatsoever, except by reason of the fact that the
Tibet Medicine Ordinary Shares will not have been registered under the
Securities Act of 1933, or any applicable state securities laws.




d.

Business Operations and Liabilities – Tibet Medicine. Tibet Medicine has
conducted no business operations other than the acquisition of 100% ownership of
the registered capital of Tibet Health Consulting.  Tibet Medicine has no
liabilities other than liabilities incurred in the ordinary course that do not
exceed $ 1,000 on the Closing Date.




e.

Business Operations and Liabilities – Tibet Health Consulting.  Prior to January
4, 2009, Tibet Health Consulting had conducted no business operations. Since
January 4, 2009, Tibet Medicine has conducted business operations described in
the Entrustment Management Agreements between Tibet Health Consulting and
Jinzanghuang.




f.

Organization and Standing – Jinzanghuang.  Jinzanghuang is a corporation duly
organized, validly existing and in good standing under the laws of the People’s
Republic of China.  Jinzanghuang has all of the government licenses and permits
necessary to carry on its business as now conducted, to own and operate its
assets, properties and business, and to carry out the transactions contemplated
by this agreement.  








3







g.

Entrusted Management Agreements between Tibet Health Consulting and
Jinzanghuang.  On January 4, 2009 Tibet Health Consulting, Jinzanghuang and the
registered equity holders in Jinzanghuang signed four agreements, including
Exclusive Technical Service and Business Consulting Agreement, Share Pledge
Agreement, Call Option Agreement, and Proxy Agreement (the “Entrusted Management
Agreements”). The purpose of these agreements is to transfer to Tibet Health
Consulting full responsibility for the management of Jinzanghuang, as well as
the financial benefits and liabilities that arise from the business of
Jinzanghuang.  Each of the Entrusted Management Agreements is and will be
effective with no term limitation unless both parties to the agreement
unanimously agree in writing to terminate it in advance. Neither Jinzanghuang
nor Tibet Health Consulting has defaulted in any of the agreements, and all of
the agreements remain in full force and effect.




h.

Financial Statements.  The Shareholders have delivered to Econometrics (i) the
financial statement of Jinzanghuang from inception to November 30, 2008 (the
“Jinzanghuang Financial Statements”), and (ii) the financial statement of Tibet
Medicine for the period from inception to November 30, 2008 (the “Tibet Medicine
Financial Statements”).  The Jinzanghuang Financial Statement and the Tibet
Medicine Financial Statements have been prepared in accordance with U.S. GAAP
and present fairly in all material respects the financial condition of
Jinzanghuang and Tibet Medicine as of the dates thereof.   The Jinzanghuang
Financial Statement and the Tibet Medicine Financial Statements have been
reported on by an independent accountant registered with the PCAOB.




i.

Absence Of Certain Changes Or Events.  Since November 30, 2008, there has not
been (A) any material adverse change in the business, operations, properties,
assets, or condition of Jinzanghuang or Tibet Health Consulting or Tibet
Medicine, (B) any damage, destruction, or loss to Jinzanghuang or Tibet Health
Consulting or Tibet Medicine (whether or not covered by insurance) materially
and adversely affecting the business, operations, properties, assets, or
condition of Jinzanghuang, Tibet Health Consulting and Tibet Medicine; and
neither Jinzanghuang nor Tibet Health Consulting or Tibet Medicine have become
subject to any law or regulation which materially and adversely affects, or in
the future is substantially likely to have a material adverse effect on
Jinzanghuang, Tibet Health Consulting and Tibet Medicine.  




j.

Ownership of Assets.  Except as specifically identified in the Jinzanghuang
Financial Statements, Jinzanghuang has good, marketable title, without any Liens
or encumbrances of any nature whatever, to all of the following, if any:  its
assets, properties and rights of every type and description, including, without
limitation, all cash on hand and in banks, certificates of deposit, stocks,
bonds, and other securities, good will, customer lists, its corporate name and
all variants thereof, trademarks and trade names, copyrights and interests
thereunder, licenses and registrations, pending licenses and permits and
applications therefor, inventions, processes, know-how, trade secrets, real
estate and interests therein and improvements thereto, machinery, equipment,
vehicles, notes and accounts receivable, fixtures, rights under agreements and
leases, franchises, all rights and claims under insurance policies and other
contracts of whatever nature, rights in funds of whatever nature, books and
records and all other property and rights of every kind and nature owned or held
by  Jinzanghuang as of this date.  Except in the ordinary course of its
business, Jinzanghuang has not disposed of any such asset since November 30,
2008.    








4







k.

Governmental Consent.  No consent, waiver, approval, order or authorization of,
or registration, declaration or filing with, any court, administrative agency or
commission or other non-U.S., U.S., state, county, local or other foreign
governmental authority, instrumentality, agency or commission is required by or
with respect to Tibet Medicine, Tibet Health Consulting or Jinzanghuang in
connection with the execution and delivery of this Agreement or the consummation
of the transactions contemplated hereby.




l.

Taxes.  Each of Tibet Medicine, Tibet Health Consulting, and Jinzanghuang has
filed all Tax Returns that it is required to file with all governmental
agencies, wherever situate, and has paid or accrued for payment all Taxes as
shown on such returns except for Taxes being contested in good faith or as
reflected on the Jinzanghuang Financial Statement.  There is no material claim
for Taxes that is a Lien against the property of Tibet Medicine, Tibet Health
Consulting or Jinzanghuang other than Liens for Taxes not yet due and payable.  

  

m.

Pending Actions.  There are no legal actions, lawsuits, proceedings or
investigations pending or threatened, against or affecting Tibet Medicine, Tibet
Health Consulting and Jinzanghuang, or against Jinzanghuang’s Officers or
Directors or the Shareholders that arose out of their operation of Jinzanghuang.
 Neither Tibet Medicine, nor Jinzanghuang, or  the Shareholders are subject to
any order, writ, judgment, injunction, decree, determination or award of any
court, arbitrator or administrative, governmental or regulatory authority or
body which would be likely to have a material adverse effect on the business of
Jinzanghuang or Tibet Medicine.




n.

No Debt Owed to Shareholders.  Neither Tibet Medicine nor Jinzanghuang owes any
money, securities, or property to the Shareholders or any member of their family
or to any company controlled by or under common control with such a person,
directly or indirectly.




o.

Intellectual Property And Intangible Assets.  To the knowledge of the
Shareholders, Jinzanghuang has full legal right, title and interest in and to
all of the intellectual property utilized in the operation of its business.
 Jinzanghuang has not received any written notice that the rights of any other
person are violated by the use by Jinzanghuang of the intellectual property.
 None of the intellectual property has ever been declared invalid or
unenforceable, or is the subject of any pending or, to the knowledge of the
Shareholders, threatened action for opposition, cancellation, declaration,
infringement, or invalidity, unenforceability or misappropriation or like claim,
action or proceeding.




p.

Validity of the Agreement.  This Agreement has been duly executed by the
Shareholders and constitutes their valid and binding obligation, enforceable in
accordance with its terms except to the extent limited by applicable bankruptcy,
reorganization, insolvency, moratorium or other laws relating to or effecting
generally the enforcement of creditors’ rights.  The execution and delivery of
this Agreement and the carrying out of its purposes will not result in the
breach of any of the terms or conditions of, or constitute a default under or
violate, the Articles of Association of either Tibet Medicine, Tibet Health
Consulting or Jinzanghuang, or any material agreement or undertaking, oral or
written, to which Tibet Medicine, Tibet Health Consulting or Jinzanghuang or the
Tibet Medicine  Shareholders is a  party or is bound or may be affected by, nor
will such execution, delivery and carrying out violate any order, writ,
injunction, decree, law, rule or regulation of any court, regulatory agency or
other governmental body; and the business now





5







conducted by  Jinzanghuang can continue to be so conducted after completion of
the transaction contemplated hereby.




q.

Compliance with Laws.  Jinzanghuang's operations have been conducted in all
material respects in accordance with all applicable statutes, laws, rules and
regulations.  Jinzanghuang is not in violation of any law, ordinance or
regulation of the People’s Republic of China or of any other jurisdiction.
 Jinzanghuang holds all the environmental, health and safety and other permits,
licenses, authorizations, certificates and approvals of governmental authorities
necessary or proper for the current use, occupancy or operation of its business,
all of which are now in full force and effect.  




5.

Warranties and Representations of Econometrics.  In order to induce the
Shareholders to enter into this Agreement and to complete the transaction
contemplated hereby, Econometrics warrants and represents to the Shareholders
that:




a.

Organization and Standing.  Econometrics is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has full power and authority to carry on its business as now conducted. The
copies of the Articles of Incorporation and Bylaws of Econometrics previously
delivered to the Shareholders are true and complete as of the date hereof.  

  

b.

Capitalization.  Econometrics' entire authorized capital stock consists of
300,000,000 shares of common stock, par value $0.001 per share. At the Closing,
prior to the issuance of the Exchange Shares to the Shareholders, there will be
4,243,318 shares of Econometrics Common Stock issued and outstanding.  At the
Closing, there will be no other voting or equity securities outstanding, and no
outstanding subscriptions, warrants, calls, options, rights, commitments or
agreements by which Econometrics is bound, calling for the issuance of any
additional shares of common stock or preferred stock or any other voting or
equity security.




c.

Corporate Records.  All of Econometrics’ books and records, including, without
limitation, its books of account, corporate records, minute book, stock
certificate books and other records are up-to-date, complete and reflect
accurately and fairly the conduct of its business in all material respects since
its date of incorporation.




d.

SEC Filings.  Econometrics has filed all reports required by the Rules of the
Securities and Exchange Commission, and each report filed within the past twelve
months conforms in content to said Rules and is complete and accurate in all
material respects.    




e.

 Absence Of Certain Changes Or Events.  Since November 30, 2008, there has not
been (A) any material adverse change in the business, operations, properties,
assets, or condition of Econometrics or (B) any damage, destruction, or loss to
Econometrics (whether or not covered by insurance) materially and adversely
affecting the business, operations, properties, assets, or condition of
Econometrics; and Econometrics has not become subject to any law or regulation
which materially and adversely affects, or in the future is substantially likely
to have a material adverse effect on Econometrics.  








6







f.

Taxes.  Econometrics has filed all Tax Returns that it is required to file with
all governmental agencies, wherever situate, and has paid or accrued for payment
all Taxes as shown on such returns except for Taxes being contested in good
faith.  There is no material claim for Taxes that is a Lien against the property
of Econometrics other than Liens for Taxes not yet due and payable.  




g.

Pending Actions.  There are no legal actions, lawsuits, proceedings or
investigations, either administrative or judicial, pending or threatened,
against or affecting Econometrics or against Econometrics’ former Officers or
Directors that arose out of their operation of Econometrics.  Econometrics is
not subject to any order, writ, judgment, injunction, decree, determination or
award of any court, arbitrator or administrative, governmental or regulatory
authority or body.




h.

Validity of the Agreement.  All corporate and other proceedings required to be
taken by Econometrics in order to enter into and to carry out this Agreement
have been duly and properly taken.  This Agreement has been duly executed by
Econometrics, and constitutes a valid and binding obligation of Econometrics,
enforceable against it in accordance with its terms except to the extent limited
by applicable bankruptcy reorganization, insolvency, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights.  The
execution and delivery of this Agreement and the carrying out of its purposes
will not result in the breach of any of the terms or conditions of, or
constitute a default under or violate, Econometrics' Articles of Incorporation
or Bylaws, or any agreement, lease, mortgage, bond, indenture, license or other
document or undertaking, oral or written, to which Econometrics is a party or is
bound or may be affected, nor will such execution, delivery and carrying out
violate any order, writ, injunction, decree, law, rule or regulation of any
court, regulatory agency or other governmental body.




i.

Trading Status.  Econometrics’ common stock is listed for quotation on the OTC
Bulletin Board, with the symbol “EOMI.”  To the knowledge of Econometrics,
Econometrics has not been threatened and is not subject to removal of its common
stock from the OTC Bulletin Board.   




j.

SEC Status.

The common stock of Econometrics is registered pursuant to Section 12(g) of the
Securities and Exchange Act of 1934.  Econometrics has filed all reports
required by the applicable regulations of the SEC.




k.

Compliance with Laws.  Econometrics’ operations have been conducted in all
material respects in accordance with all applicable statutes, laws, rules and
regulations.  Econometrics is not in violation of any Applicable Law.




6.   

Restriction on Resale. The Exchange Shares to be issued by Econometrics to the
Shareholders hereunder at the Closing will not be registered under the
Securities Act of 1933, or the securities laws of any state, and cannot be
transferred, hypothecated, sold or otherwise disposed of within the United
States of America until:  (i) a registration statement with respect to such
securities is declared effective under the Securities Act of 1933, or (ii)
Econometrics receives an opinion of counsel for the stockholders, reasonably
satisfactory to counsel for Econometrics, that an exemption from the
registration requirements of the Securities Act of 1933 is available.





7










The certificates representing the shares which are being issued to the
Shareholders pursuant to this Agreement shall contain a legend substantially as
follows:




“THE SECURITIES WHICH ARE REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION
STATEMENT WITH RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT, OR
ECONOMETRICS, INC. RECEIVES AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
ECONOMETRICS, INC. THAT AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH
ACT IS AVAILABLE.”




7.

Applicable Law.    This Agreement shall be governed by the laws of the State of
Delaware, without giving effect to the principles of conflicts of laws thereof,
as applied to agreements entered into and to be performed in such state.




8.

Assignment; Binding Effect.  This Agreement, including both its obligations and
benefits, shall inure to the benefit of, and be binding on the respective heirs
and successors of the parties and on their respective permitted assignees and
transferees.  This Agreement may not be assigned or transferred in whole or in
part by any party without the prior written consent of the other parties, which
consent shall not be unreasonably withheld or delayed.




9.

Counterparts.  This Agreement may be executed in multiple facsimile
counterparts.   Each of the counterparts shall be deemed an original, and
together they shall constitute one and the same binding Agreement, with one
counterpart being delivered to each party hereto.











8










IN WITNESS WHEREOF, the parties hereto have set their hands as of the date and
year written on the first page.




ECONOMETRICS, INC.







By: /s/Xue Bangyi

      Xue Bangyi, Chief Executive Officer







/s/ Wang Shuxiang

WANG SHUXIANG







/s/ Zhen Yilin

ZHEN YILIN







/s/ Yang An

  

YANG AN







/s/ Kong Ruifen

KONG RUIFEN





9





